DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s response to the Non-final office action dated 12/03/2021, and the amendment to claims and specification filed on 02/14/2022 have been entered and made of record.

In light of Applicant’s amendment of the title of the invention, the objection of record with respect to the specification has been withdrawn.

In light of Applicant’s amendment of claims to explicitly recite the structures responsible to perform the functional tasks set forth by the limitations within the claims, Examiner agrees that claims of the instant application would no longer be subject to interpretation under 35 U.S.C. 112(f).

Status of Claims
Claims 1 and 3-12 are pending.  Claim 2 is canceled. 

Response to Arguments

Applicant’s arguments presented on pages 7 and 8 of its reply, in light of the claim amendments, have been found persuasive; and therefore, in light of the incorporation of the object to claim into the independent claims, the rejection of record with respect to claims under 35 U.S.C. 102(a)(1) has been withdrawn.  Accordingly, Claims 1 and 3-12 are allowed.  Claim 2 is canceled.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662